Citation Nr: 1623892	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  11-23 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to waiver of recovery of an overpayment (or debt) of VA death pension benefits in the amount of $336.00.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.  The Veteran died in April 2007.  The appellant is the custodian of the Veteran's child.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2009 determination of the Committee on Waivers and Compromises of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied the appellant's request for a waiver of recovery of an overpayment of death pension benefits in the amount of $336.00.  The New Orleans, Louisiana, RO has jurisdiction of the current appeal.  The Board has reviewed the physical claims file, as well as the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to ensure a total review of the evidence.


FINDINGS OF FACT

1. The creation of an overpayment, in the amount of $336.00, was not the result of fraud, misrepresentation, or bad faith on the part of the appellant.

2. The appellant and VA are equally at fault in the creation of the overpayment.

3. Repayment of the overpayment debt would result in undue hardship to the appellant.

4. Recovery of the overpayment would defeat the purpose of the VA pension benefits program.

5. A waiver of the overpayment would not result in unjust enrichment by the appellant.

6. The appellant's reliance on VA pension benefits does not result in relinquishment of a valuable right or incurrence of a legal obligation.


CONCLUSION OF LAW

The criteria for waiver of recovery of the overpayment of VA death pension benefits in the amount of $336 are met.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.963, 1.965 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In Barger v. Principi, 16 Vet. App. 132 (2002), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, noting that the statute at issue in such cases is found in Chapter 53, Title 38, United States Code; therefore, the VCAA is not for application in this matter.



Waiver of Recovery of an Overpayment 
Legal Authority and Analysis

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. 
§ 5302; 38 C.F.R. § 1.962.  A claimant has the right to dispute the existence and amount of the debt.  38 U.S.C.A. § 501 (West 2014); 38 C.F.R. § 1.911(c) (2015).  

Any indebtedness of a veteran can be waived only when the following factors are determined to exist: (1) there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver; and, (2) collection of such indebtedness would be against equity and good conscience.  38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.963(a).  A finding of fraud, misrepresentation, or bad faith precludes a grant of a waiver of recovery of the overpayment.  "Bad faith" is defined in VA regulations as "unfair or deceptive dealing by one who seeks to gain thereby at another's expense.  Thus, a debtor's conduct in connection with a debt arising from participation in a VA benefits/services program exhibits bad faith if such conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the government."  38 C.F.R. § 1.965(b)(2).

The controlling legal criteria provide that the standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate the need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 1.965(a).  The decision reached should not be unduly favorable or adverse to either side.  The phrase equity and good conscience means arriving at a fair decision between the obligor and the U.S. Government. 

In making this determination, consideration will be given to the following elements, which are not intended to be all inclusive: (1) Fault of debtor.  Where actions of the debtor contribute to the creation of the debt.  (2) Balancing of faults.  Weighing the fault of the debtor against the VA's fault.  (3) Undue hardship.  Whether collection would deprive the debtor or his or her family of basic necessities.  (4) Defeat the purpose.  Whether withholding of benefits or recovery would nullify the objective for which benefits were intended.  (5) Unjust enrichment.  Failure to make restitution would result in an unfair gain to the debtor.  (6) Changing position to one's detriment.  Reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  38 U.S.C.A. § 5302(c); 38 C.F.R. 
§ 1.965(a).

The appellant requested waiver of overpayment of VA death pension benefits in the amount of $336.00 because VA erred by issuing VA pension benefit payments twice for the months of July 2009 and August 2009, and it was this VA error or fault that caused the overpayment.  See, e.g., September 2011 representative statement.  The appellant also asserted that she was not aware of the overpayment in the amount of $336.00, and that recovery of the overpayment would cause undue financial hardship because her monthly expenses exceed her monthly income.  See, e.g., December 2009 VA Form 21-4138; May 2011 VA Form 21-4138.  

The record reflects that the appellant, who is the custodian of the Veteran's child, applied for death pension benefits for the child, which was granted effective May 1, 2007.  When the custodian reported "kinship" income in 2009, VA requested clarification with respect to this income.  See April 2009 VA letter.  The custodian did not timely respond to VA's inquiry, which resulted in VA's termination of the child's benefits from May 2007 to August 2009, thereby creating an overpayment of $4,505.00.  See July 2009 VA letter.  In August 2009, the custodian requested a waiver of the overpayment in the amount of $4,505.00 and submitted evidence that the "kinship" income belonged to her and not to the Veteran's child.  Accordingly, the RO granted waiver of the overpayment in the amount of $4,505.00.  When the death pension benefits were later restored, the effective dated used to resume the benefits was July 1, 2009.  As such, this action paid the custodian for the months of July 2009 and August 2009, which had previously been paid to the custodian and were previously included in the overpayment amount of $4,505.00 that was waived thereby creating the an overpayment in the amount of $336.00 (two months of VA death pension benefits).  The overpayment in the amount of $336.00 was discovered when an audit was performed on the child's account based on the custodian's request.  

Initially, the evidence does not reflect, and the appellant has not alleged, that the debt at issue was invalid; therefore, the validity of the debt will not be addressed in this decision.  

The Board next finds that the creation of the overpayment in the amount of $336.00 did not involve fraud, misrepresentation, or bad faith on the part of the appellant.  See 38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.963(a), 1.965(b).  As stated above, the appellant asserted that she was not aware that death pension benefits were issued twice for the months of July 2009 and August 2009.  Moreover, the overpayment was discovered when an audit was performed on the child's account based on the custodian's request.  There was no intention on the part of the appellant to defraud VA by receiving death pension benefits for which the Veteran's child was not entitled.  

As the evidence does not establish fraud, misrepresentation, or bad faith on the part of the appellant, the Board will next determine if a waiver of recovery of the VA indebtedness is warranted on the basis of equity and good conscience under 
38 U.S.C.A. § 5302(a) and 38 C.F.R. §§ 1.963(a), 1.965(a).  

The first two elements for consideration under 38 C.F.R. § 1.965(a) are the fault of the debtor, and balancing the fault of the debtor and VA.  The Board finds that the appellant and VA are equally at fault in the creation of the overpayment in the amount of $336.00.  The record reflects that the appellant received the child's death pension benefits for the period from May 2007 to August 2009.  After the $4,505.00 overpayment was waived, VA notified the appellant that VA death pension benefits were reinstated as of July 1, 2009.  See May 2010 VA letter; therefore, the appellant should have been aware that she received the death pension benefits twice for the months of July 2009 and August 2009.  VA erred in assigning the effective date when reinstating the death pension benefits as of July 1, 2009 rather than September 1, 2009.  Based on the foregoing, the Board finds that both the appellant and VA are equally at fault in the creation of the debt.

The Board finds that repayment of the debt would result in undue hardship by depriving the appellant of the basic necessities of life.  The regulation provides that consideration should be given to whether collection of the indebtedness would deprive the debtor or his or her family of the basic necessities.  The record reflects that the appellant has monthly income of approximately $1,325.00 and monthly expenses of approximately $1,678.00.  See November 2009 VA Form 5655.  The November 2009 VA Form 5655 also shows that, while the appellant owns a 2005 Jeep Cherokee, which was bought for $20,000.00, the appellant had no money in the bank and no cash in hand, as well as unpaid credit card debt.  Based on the foregoing, repayment of the VA death pension overpayment amount of $336.00 would deprive the appellant and the Veteran's child of the basic necessities of life because the appellant has a negative monthly net income, as well as credit card debt.  For these reasons, the Board finds that repayment of the overpayment debt would result in undue hardship to the appellant.

The Board next finds that recovery of the overpayment in the amount of $336.00 would defeat the purpose for which the VA death pension benefits were intended, and that waiver of the overpayment debt in the amount of $336.00 would not result in unjust enrichment by the appellant.  VA's death pension program provides monthly benefit payments to low income surviving spouses and/or children of certain wartime veterans with financial need, after consideration of the respective survivor's financial position.  In this case, recovery of the overpayment would defeat the purpose of the VA death pension program of helping the Veteran's child, who is in financial need, to be able to pay living expenses.  The record does not show that the VA death pension benefits issued to the appellant were not used for this purpose.  Moreover, given the appellant's testimony that she was not aware of that death pension benefits for the months of July 2009 and August 2009 were issued twice, the appellant had no intention to receive a benefit that was not due to the Veteran's child; therefore, waiver of the overpayment debt would not result in unjust enrichment by the appellant.

Finally, the record does not reflect that reliance on VA death pension benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  Based on the foregoing, the waiver of recovery of the VA indebtedness in the amount of $336 is warranted on the basis of equity and good conscience.  See 
38 U.S.C.A. § 5302(a); 38 C.F.R. §§ 1.963(a), 1.965(a).  


ORDER

Waiver of the recovery of overpayment of VA pension benefits in the amount of $336.00 is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


